DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on October 25, 2019 and December 24, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-10, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang CN201387771.

In regards to claim 1, Wang teaches a high voltage insulator (figure 1) comprising: a rod-shaped core strength member (5); at least one end fitting (1) having a base and a neck (shown in the figure below) with an internal cavity (as shown in the figure below) configured to retain a portion of the core strength member (5, figure 1); at least one elastomeric member (2) positioned on an outer surface of 

    PNG
    media_image1.png
    296
    429
    media_image1.png
    Greyscale

In regards to claim 2, Wang teaches the high voltage insulator of claim 1, wherein the core strength member (5) is implemented with fiberglass (epoxy fiberglass cloth tube (5).

In regards to claim 5, Wang teaches the high voltage insulator of claim 1, wherein the plastic body (4) includes a plurality of fins (shown in the figure below).



    PNG
    media_image2.png
    428
    683
    media_image2.png
    Greyscale


In regards to claim 6, Wang teaches the high voltage insulator of claim 5, wherein the fins (shown in the figure of claim 5) are positioned parallel to one another (figure 1).

In regards to claim 7, Wang teaches the high voltage insulator of claim 1, wherein the one or more elastomeric members (2) are formed of a material selected from the group consisting of: rubber, silicone, (silicone rubber, paragraph [0016]).

In regards to claim 8, Wang teaches the high voltage insulator of claim 1, wherein the one or more elastomeric members (2) are toroidally shaped (figure 1).

In regards to claim 9, Wang teaches the high voltage insulator of claim 8, wherein the one or more elastomeric members (2) each have a circular cross-section (figure 1).

In regards to claim 10, Wang teaches the high voltage insulator of claim 1, wherein the one or more end fittings (1) are each formed of a metal (stainless steel, paragraph [0016]).


In regards to claim 11, Wang teaches the high voltage insulator of claim 10, wherein the neck includes a channel (figure 1; groove in the connecting flange (1) where the sealing groove (2) is positioned) formed in an outer surface of the end fitting to retain the elastomeric member (2).

In regards to claim 12, Wang teaches the high voltage insulator of claim 11, wherein the neck further comprises a lip (at the tip portion of the connection flange (10) figure 1)) positioned next to the channel (figure 1) and farther away from the base than the channel 9figure 1).

In regards to claim 13, Wang teaches the high voltage insulator of claim 1, wherein the high voltage insulator (figure 1) includes one end fitting (1) and one elastomeric member (2).

In regards to claim 14, Wang teaches the high voltage insulator of claim 1, wherein the high voltage insulator (1) includes two end fittings (1, 7) and two elastomeric members (2).

In regards to claim 15, Wang teaches a method of forming a high voltage insulator, the method comprising: joining a core strength member (5) and one or more end fittings together (1); positioning one or more elastomeric members (5) onto the one or more end fittings (1, figure 1) to form an assembly; molding a plastic body (4)(injecting, injected with high temperature vulcanized silicone rubber with sufficient compressive strength to form a layer, paragraph [0016]) over the assembly such that the plastic body (4) covers the core strength member (5), the one or more elastomeric members (2), and at least a portion of the one or more end fittings (1); and allowing the molded plastic body (4) to cool (bring to normalized temperature) to form the high voltage insulator with one or more elastomeric 

In regards to claim 16, Wang teaches the method of claim 15, wherein the plastic body contracts at least 1% during cooling (there is compression, higher ranges set in paragraph [0016]).

In regards to claim 17, Wang teaches the method of claim 15, wherein the one or more elastomeric members (20 are each positioned in a channel (figure 1) on an outer surface of the one or more end fittings (1, 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang CN20137771 in view of Clabburn (GB 1,292,276).

In regards to claim 3, Wang teaches the high voltage insulator of claim 1.

Wang does not teach the plastic body (4) is implemented with a thermoplastic.

Clabburn teaches the plastic body is implemented with a thermoplastic (polyolefin, claim 3).

. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the plastic body of Wang a thermoplastic as taught by Clabburn such that the material is shrinkable and is able to shrink tightly around the central support (right column, page 4, lines 40-43), the sheds of the thermoplastic material with the central support, provide a much longer path for leakage currents (right column, page 4, lines 51-54) ;  it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

In regards to claim 4, Wang in view of Clabburn teaches the high voltage insulator of claim 3, wherein the thermoplastic is selected from the group consisting of: high density polyethylene (HDPE), linear low density polyethylene (LDPE), polypropylene (page 4, right column, line 73).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/KRYSTAL ROBINSON/Examiner, Art Unit 2847